DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07 September have been considered and are persuasive with respect to the Peterson reference not discloses that it stops driving rotation of the drum when the speed drops (however with respect to claim 21 it is capable of performing this function).  New rejections are recited below.  Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,961,539 to Deem (Deem).
Concerning claim 1, Deem discloses a wood chipper comprising: 
a drum (52) having a plurality of cutting blades (54); 
a drive assembly (see figure 5 and column 9, lines 28-61) for rotating the drum (52), wherein the plurality of cutting blades (54) is adapted to reduce a size of wood materials contacted by the drum as the drum rotates; 
a monitoring system (610) for monitoring a speed of rotation of the drum (see column 16, lines 1-4); and 
a release mechanism (the special shutoff device, see column 4, lines 44-48) operatively engaged with the drive assembly and the monitoring system, wherein the release mechanism stops driving rotation of the drum when a monitored speed of rotation of the drum drops below a pre-set threshold (column 4, lines 44-48).
Concerning claim 2, Deem discloses the drive assembly (see figure 5) includes a drive belt (126) and the monitoring system includes a sensor (610) configured to sense one of the speed of rotation of the drum (via drive shaft 50) and a speed of rotation of the drive belt.  
Concerning claim 11, Deem discloses a wood chipper comprising: 
an infeed system (160); 
a rotatable cutting system (40) spaced from the infeed system (160); 
a drive system for driving the rotatable cutting system (see figure 5 and column 9, lines 28-61); 
a detector (610) disposed in communication with the rotatable cutting system and the drive system, the detector arranged to detect a speed of rotation of the rotatable cutting system (column 16, lines 1-4); and 
wherein the detector (610) allows rotation of the rotatable cutting system when a pre-set threshold speed of rotation is met or exceeded by the rotatable cutting system; and wherein the detector causes the drive system to cut power to the rotatable cutting system when the speed of rotation of the rotatable cutting system drops below the pre-set threshold speed of rotation (see column 4, lines 44-48 and column 16, lines 1-4).
Concerning claim 13, Deem discloses a method of controlling a material reduction device comprising: 
feeding material to be reduced in size toward a reducing mechanism (column 3, lines 47-52 and column 8, lines 2-4); 
rotating the reducing mechanism (column 3, lines 13-15 and column 8, lines 33-41); 
reducing the material with the rotating reducing mechanism (column 3, lines 3-7); 
detecting a speed of rotation of the rotating reducing mechanism (column 16, lines 1-4); 
controlling a drive assembly that drives the rotation of the rotating reducing mechanism based on the detected speed of rotation (column 4, lines 44-48); and 
causing the reducing mechanism to cease rotating when the speed of rotation drops below a threshold value while the rotating reducing mechanism is reducing material (see column 4, lines 44-48 and column 16, lines 1-4).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,818,287 to Peterson (Peterson).
Concerning claim 21, Peterson discloses a wood chipper comprising: 
a rotatable drum (404, see column 9, lines 55-57) configured to reduce a size of wood fed into the wood chipper; 
a sensor (104) configured to sense a speed of rotation of the rotatable drum (column 10, lines 17-19); and 
a controller (106) operably connected to the sensor (104), the controller being configured to cut power to the rotatable drum when the speed of rotation of the rotatable drum drops below a pre-set threshold value (as it is capable of performing this function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent No. 11,297,782 to Falatok et al (Falatok).
Concerning claims 7, 10, 12, 15-16 and 20, Deem does not disclose the release mechanism is a centrifugal clutch is moveable between being engaged with the drum and disengaged based on the speed of rotation of the drum.
Falatok discloses a wood chipper comprising a drum (104) having cutting blades (105), a drive assembly (column 3, lines 28-30) for rotating the drum and a release mechanism (106) operatively engaged with the drive assembly and the release mechanism (106) stops driving rotation of the drum (104) and wherein the release mechanism is a centrifugal clutch (106) that is movable between an engaged position and a disengaged position; and when the centrifugal clutch is engaged the drum rotates, and when the centrifugal clutch is disengaged, the drum stops rotating (column 3, lines 59-65).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the release mechanism of Deem with the clutch of Falatok as both references are concerned with the same problem, stopping a reducing mechanism and as such, the substitution of the release mechanism of Deem with the clutch of Falatok will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Peterson.
Concerning claim 8, it is unclear if the electrical system (600) of Deem would be considered a monitoring system having a controller.  However, such a system, in conjunction with a sensor, is well known in the art.
For example, Peterson discloses the monitoring system includes a controller (106) operably connected to a sensor (104), the controller (106) being configured to control an operation of the rotatable drum (column 8, lines 43-50) based on input from the sensor (104).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the electrical system (600) of Deem with the monitoring system of Peterson as both references are concerned with the same problem, monitoring the speed of the drum and stopping operation of the drum based on said speed.  The substitution of the electrical system of Deem with the monitoring system of Peterson will obtain predictable results and is therefore obvious and proper combination of the references is made.
As such, the combination would disclose the controller (of Peterson) being configured to control an operation of the rotatable drum based on input from the sensor detection of a drop in a speed of rotation of the rotatable drum (as per Deem).
Concerning claim 9, Deem in view of Peterson discloses the controller  is configured to stop rotation of the rotatable drum if the speed of rotation of the rotatable drum drops below the threshold.
Concerning claim 14, Deem does not explicitly disclose the step of gathering and comparing speed rotational data provided by the sensor.
Peterson discloses the detecting of the speed of rotation of the drum includes: 
providing a sensor (104) configured to sense the speed of rotation of the reducing mechanism (column 10, lines 17-19); 
gathering speed of rotation data with the sensor (column 10, lines 17-19); 
comparing the gathered data with a speed of an engine powering the drive assembly (column 9, lines 10-15); 
calculating a ratio of the speed of rotation of the reducing mechanism with the speed of the engine (column 9, lines 18-21).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the electrical system (600) of Deem with the monitoring system of Peterson as both references are concerned with the same problem, monitoring the speed of the drum and stopping operation of the drum based on said speed.  The substitution of the electrical system of Deem with the monitoring system of Peterson will obtain predictable results and is therefore obvious and proper combination of the references is made.
As such, the combination would disclose the step of reducing the speed of the engine if the ratio is lower than the threshold value (as the purpose of Deem to is reduce speed if the speed is below a threshold).
As both references are concerned with the same problem, slowing the speed of rotation of the reducing mechanism, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the slowing method of Deem with that of Peterson as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case, the slowing would operate the same and thus would be a predictable result.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent No. 9,533,310 to Dumpor et al (Dumpor).
Concerning claims 17-19, Deem does not disclose slowing the speed of rotation of the reducing mechanism by accumulating material debris around the reducing mechanism.
Dumpor discloses a method of operating a material reduction device comprising: feeding material via feed system 22 towards a rotating reducing mechanism (18), detecting the speed of the rotating reducing mechanism (column 10, lines 9-10) and slowing the speed of rotation of the reducing mechanism by accumulating material debris around the reducing mechanism (column 15, lines 8-12), removing the accumulated material debris when rotation of the reducing mechanism has ceased (column 12, lines 14-23) and reengaging the drive assembly when the accumulated material debris has been removed (column 12, lines 5-14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the method steps of Dumpor of dealing with wood chock (i.e. when the accumulating material debris causes slow of the reducing mechanism) as both references are concerned with the same problem, operating a wood chipper based on the speed of the reducing mechanism and as such, the addition of these method steps of Dumpor yields predictable results as both methods operate similarly for determining if the wood chipper is not operating properly.  As such, the addition of the method steps of Dumpor to the method of Deem will obtain predictable results and is therefore obvious and proper combination of the references is made.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose that their monitoring system that further includes an indicator that is detected by the sensor and one of the indicator and sensor is provided on the drum housing and the other is provided on the drive belt.
For instance, as seen in figure 5 of Deem, the only sensor (610) is provided on the housing (41), there is no disclosure of a indicator nor would it make sense for that indicator to be on the drive belt (126).
With respect to Peterson, while it discloses a number of places for a sensor to monitor (see column 10, lines 4-25) and the sensor can be placed in a number of locations, Peterson does not disclose an indicator that is detected by the sensor and is placed on either the drive belt or the drum housing (with the sensor placed on the other).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/17/2022